Citation Nr: 0017364	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-40 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the 40 percent disability rating initially 
assigned for diabetes mellitus is appropriate.

2.  Whether the 20 percent disability rating initially 
assigned for lumbar strain with degenerative disc disease and 
arthritis is appropriate.

3.  Whether the 10 percent disability rating initially 
assigned for status post cholecystectomy and reflux 
esophagitis is appropriate.

4.  Whether the 10 percent disability rating initially 
assigned for pes planus is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and February 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in San Diego, California (RO) which granted 
service connection as follows:  for diabetes mellitus rated 
20 percent disabling, for lumbar strain rated 10 percent 
disabling and for status post cholecystectomy and reflux 
esophagitis, pes planus and pseudofolliculitis barbae, all 
rated noncompensable.

During the pendency of the appeal the RO recharacterized the 
veteran's back disorder as lumbar strain with degenerative 
disc disease and arthritis and increased the disability 
rating to 40 percent.  The RO also increased evaluations for 
diabetes mellitus to 40 percent, and for status post 
cholecystectomy and reflux esophagitis, and for pes planus, 
both to 10 percent, all effective from the time of initial 
service connection.

The Board also notes that at his November 1995 RO hearing and 
in an April 1997 written statement the veteran withdrew his 
appeal on the issue pertaining to the evaluation of 
pseudofolliculitis barbae.  Therefore, that issue is not 
before the Board on appeal.


REMAND

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected diabetes mellitus, 
lumbar strain with degenerative disc disease and arthritis, 
status post cholecystectomy and reflux esophagitis, and pes 
planus.  He contends that his current symptomatology is more 
severe than is contemplated by the currently assigned 
disability ratings for these disorders.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also finds that additional RO 
action is required to comply with the VA duty to assist prior 
to further Board review of the veteran's claims.

The veteran perfected his appeal on the matters at issue in 
this case in May and December 1995.  The RO has provided the 
veteran with several Statements and Supplemental Statements 
of the Case (SSOC), the latest of which is an SSOC dated in 
July 1999.  According to that SSOC, the most recent medical 
evidence the RO considered in this case was from March 1999.  
Preliminary review of the evidence discloses that before the 
RO transmitted the claims file to the Board for consideration 
of this appeal, it associated with the claims file medical 
treatment records from March to October 1999 and an October 
1999 VA (fee basis) examination report.  The totality of 
these records includes additional evidence pertaining to each 
of the service-connected disorders which are the subject of 
this appeal.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waives 
consideration.  A veteran is also entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (1999).  Because the RO did not consider 
evidence submitted since March 1999 and because neither the 
veteran nor his representative waived RO consideration of 
this evidence, the claim must be remanded so the RO can cure 
the procedural defect.

The RO also should determine if there are additional 
treatment records relating to evaluation and treatment for 
the veteran's diabetes mellitus, lumbar strain with 
degenerative disc disease and arthritis, status post 
cholecystectomy and reflux esophagitis, and/or pes planus.  
The RO should access relevant, nonduplicative treatment 
records and associate them with the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should ask the veteran to 
identity all sources of VA or non-VA 
treatment for diabetes mellitus, lumbar 
strain with degenerative disc disease and 
arthritis, status post cholecystectomy 
and reflux esophagitis, and pes planus 
since October 1999.  The RO should access 
copies of relevant treatment records and 
associate them with the claims file only 
to the extent they are not already of 
record.  See 38 C.F.R. § 3.159 (1999).

2.  When the requested development is 
complete the RO should review the claim 
in light of the additional evidence, 
including all medical records received 
since March 1999.

Thereafter, the RO should readjudicate the veteran's claims 
for higher ratings for diabetes mellitus, lumbar strain with 
degenerative disc disease and arthritis, status post 
cholecystectomy and reflux esophagitis, and pes planus.  If 
the RO denies one or more of the benefits sought on appeal, 
it should issue a supplemental statement of the case and 
provide the veteran with a reasonable time within which to 
respond.  The RO then should return the case to the Board for 
final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




